VAN GRAAFEILAND, Circuit Judge,
dissenting:
The essence of my disagreement with my colleagues is found in the following excerpt from the majority opinion:
The district court found that a previous vote conducted by the local had violated members’ rights under § 101(a)(1) of the Labor-Management Reporting and Disclosure Act (“LMRDA”), 29 U.S.C. § 411(a)(1) (1985), and that there was a genuine threat of future violations. We conclude that the complaint does not allege a violation of § 101(a)(1), which bars unequal treatment of union members in the exercise of their voting rights, and that any exception to that scope of the statute is inapplicable here.
When a district court undertakes to decide the issue of its jurisdiction, it should inquire into the facts “as they exist.” Land v. Dollar, 330 U.S. 731, 735 n. 4, 67 S.Ct. 1009, 91 L.Ed. 1209 (1947). Moreover, where, as here, the jurisdictional issue and the substantive issues are so intertwined that the answer to the question of jurisdiction is dependent on the resolution of the factual issues going to the merits, determination of the former should await determination of the latter. Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.1983).
In the seminal case of Bell v. Hood, 327 U.S. 678, 682, 66 S.Ct. 773, 90 L.Ed. 939 (1946), the Supreme Court expressed the foregoing principle as follows:
Jurisdiction, therefore, is not defeated as respondents seem to contend, by the possibility that the averments might fail to state a cause of action on which petitioners could actually recover. For it is well settled that the failure to state a proper cause of action calls for a judgment on the merits and not for a dismissal for want of jurisdiction. Whether the complaint states a cause of action on which relief could be granted is a question of law and just as issues of fact it must be decided after and not before the court has assumed jurisdiction over the controversy. If the court does later exercise its jurisdiction to determine that the allegations in the complaint do not state a ground for relief, then dismissal of the case would be on the merits, not for want of jurisdiction.
We have followed the teaching of Bell v. Hood. See Spencer v. Casavilla, 903 F.2d 171, 173 (2d Cir.1990) (court “should not dismiss a complaint asserting a nonfrivolous claim under federal law for lack of jurisdiction even if complaint fails to state a claim upon which relief can be granted”); AVC Nederland B.V. v. Atrium Inv. Partnership, 740 F.2d 148, 152-53 (2d Cir.1984) (“Bell v. Hood ... instructs us that, when the contested basis of federal jurisdiction is also an element of plaintiffs asserted federal claim, the claim should not be dismissed for want of jurisdiction except when it ‘appears to be immaterial and made solely for the purpose of obtaining jurisdiction or where such a claim is wholly unsubstantiated and frivolous.’ ”).
Other courts of appeals also have cited Bell v. Hood as controlling authority on this point. See. e.g., Estate of Soler v. Rodriguez, 63 F.3d 45, 47 n. 1 (1st Cir.1995); Haddon v. Walters, 43 F.3d 1488, 1490-91 (D.C.Cir.1995); Rivanna Trawlers Unlimited v. Thompson Trawlers, Inc., 840 F.2d 236, 239 (4th Cir.1988); Clark v. Tarrant County, Texas, 798 F.2d 736, 741-42 (5th Cir.1986).
In the instant ease, the district court conducted a one-week trial to develop the facts “as they exist[ed].” Its findings are reported in Members for a Better Union v. Bevona, 988 F.Supp. 307, 320 (1997), as follows:
[WJhere union officials have continuously heretofore attempted to suppress dissent, as has happened here, the courts of this district have not been hesitant to order appropriate relief. I find that such action *67is called for here. In general, union voting is almost sui generis since it is recognized that there is an enormous risk of abuse of power by the incumbent leadership. Here, there have been abuses of power that resulted in an inadequate notice of the vote in terms of both its hours and its substance, a lack of access to the vote for substantial numbers of members in terms of its location and hours, a ballot troublesome in form and content, and most troubling of all, a pattern of intimidation of voting members by the Local leadership, all causing the February 19, 1997 vote to have been conducted in violation of the rights of the members of Local 32B-32J, including plaintiffs, under Section 101(a)(1) of the LMRDA, 29 U.S.C. § 411(a)(1). (citations and footnote omitted)
In the light of the foregoing findings, based upon the facts as the district court found them to exist, I cannot agree with my colleagues’ conclusion that “the allegations in the plaintiffs’ complaint do not state a viable claim under § 101(a)(1), and that the district court therefore lacked jurisdiction under § 102.”1

. The majority suggests that my reliance on Bell v. Hood is misplaced on the grounds that I “do[] not reckon with Calhoon." Maj. op. at 62 n. 3. This is not so. In Calhoon, the case came to the Supreme Court strictly as an issue of jurisdiction, i.e., whether suit should have been brought under § 102(1) of Title I of the Labor Management Reporting and Disclosure Act, 49 U.S.C. § 412, or under § 402 of Title IV of the Act, 49 U.S.C. § 482. The district court opted for § 402; the Court of Appeals for § 102. The Supreme Court limited its discussion to the issue that divided the courts below. In footnote 9 of Justice Black's majority opinion he said:
While both courts below referred to the question before us as "jurisdictional,” it is obvious that the courts differed as to whether the facts alleged in the complaint stated a "cause of action,” thereby raising some of the same problems discussed in Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939. That question need not concern us here, however.
379 U.S. at 137, 85 S.Ct. 292
In the instant case, both parties assert that the district court had subject matter jurisdiction under § 102, and my colleagues hold that the complaint does not allege a violation of that section. Under Calhoon, therefore, the problems discussed in Bell v. Hood are matters of concern here.